DISMISS and Opinion Filed February 8, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00955-CV

                      PABLO A. FLORES, Appellant
                                 V.
                   NORTHSTAR PLAZA SC, LTD., Appellee

                On Appeal from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-21-07120

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      On January 18, 2022, after appellant had failed to file his brief, we directed

appellant to file the brief within ten days and cautioned him that failure to do so

would result in dismissal of the appeal without further notice. See TEX. R. APP. P.

38.8(a)(1). To date, appellant has failed to comply. Accordingly, we dismiss the

appeal. See id. 38.8(a)(1), 42.3(b),(c).



                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE
210955F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

PABLO A. FLORES, Appellant                  On Appeal from the 14th Judicial
                                            District Court, Dallas County, Texas
No. 05-21-00955-CV         V.               Trial Court Cause No. DC-21-07120.
                                            Opinion delivered by Chief Justice
NORTHSTAR PLAZA SC, LTD.,                   Burns, Justices Molberg and Smith
Appellee                                    participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER that appellee Northstar Plaza SC, Ltd. recover its costs, if any,
of this appeal from appellant Pablo A. Flores.


Judgment entered February 8, 2022.




                                      –2–